 


109 HR 2871 IH: John L. Burton Trail Act
U.S. House of Representatives
2005-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2871 
IN THE HOUSE OF REPRESENTATIVES 
 
June 13, 2005 
Mr. George Miller of California (for himself, Mr. Baca, Mr. Becerra, Mr. Berman, Mrs. Capps, Mr. Cardoza, Mr. Costa, Mrs. Davis of California, Ms. Eshoo, Mr. Farr, Mr. Filner, Ms. Harman, Mr. Honda, Mr. Lantos, Ms. Lee, Ms. Zoe Lofgren of California, Ms. Millender-McDonald, Mrs. Napolitano, Ms. Pelosi, Ms. Roybal-Allard, Ms. Linda T. Sánchez of California, Ms. Loretta Sanchez of California, Mr. Schiff, Mr. Sherman, Ms. Solis, Mr. Stark, Mrs. Tauscher, Mr. Thompson of California, Ms. Watson, Ms. Waters, Mr. Waxman, and Ms. Woolsey) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To designate the John L. Burton Trail in the Headwaters Forest Reserve, California. 
 
 
1.Designation of John L. Burton trail 
(a)Short titleThis Act may be cited as the John L. Burton Trail Act. 
(b)Designation of John L. Burton trailAny trail authorized by the final management plan under section 501(i) of Public Law 105–33 (111 Stat. 1613) for Headwaters Forest Reserve, California, that is constructed to provide access to the southern end of the Headwaters Grove near the existing Salmon Trailhead shall be known as the John L. Burton Trail.  
 
